Citation Nr: 1825026	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected ulcerative colitis, rated as 10 percent disabling prior to February 7, 2007, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for ulcerative colitis, and assigned an initial 10 percent rating, effective June 1, 2006, an a 30 percent rating from February 7, 2007.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  See page 19, BVA hearing transcript.  

In an October 2016 decision, the Board remanded the issues listed on the title page for further development.  

In the October 2016 decision, the Board also remanded the issues of entitlement to an effective date earlier than March 1, 2016, for dependency benefits paid for the Veteran's mother and entitlement to an effective date earlier than May 1, 2016, for dependency benefits paid for the Veteran's spouse for the issuance of a statement of the case.  In a January 2017 administrative decision, the RO granted the effective dates requested by the Veteran in his September 2016 notice of disagreement.  As this is considered a full grant of the benefits sought on appeal, the issuance of a statement of the case is not necessary and these issues are no longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The March 2017 VA examiner noted that chemistries and liver function tests were otherwise normal.  However, in an October 2017 statement, the Veteran asserted that the VA's assessment did not take into account or include the results of his blood lab work done in March 2017.  The Veteran asserted that this lab work showed high level of toxicity in his liver.  The Board notes that the most recent VA treatment records are dated January 2017 and the most recent private treatment records are dated January 2005.  As such, the Board finds that a remand is necessary to attempt to obtain the lab results referenced by the Veteran.  

Additionally, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated January 2017 to the present.
2. Provide the Veteran another opportunity to identify any pertinent treatment records.  Specifically, the March 2017 blood lab results referenced in his October 2017 statement.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2006 forward. Ask the Veteran to provide IRS tax returns from 2006 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2006 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.  If the Veteran does not claim that he is entitled to TDIU as a result of his service-connected disabilities, then he should so state, or limit the information he reports to the years he claims this benefit is warranted.  

4. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


